DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 07/22/2020.
Claim 1 have been amended.
Claims 2-11 are withdrawn from consideration. 
No Claims have been added or cancelled.
Claims 1, and 12-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 1 and 12-20, the claimed invention is directed to an abstract idea without significantly more because:
          Claim 1 recites:          
          accessing, via a remote-control server, transaction data corresponding to a test run; 
          transmitting, via the remote-control server, the transaction data; 
          receiving the transaction data at a mobile application API of an electronic device; 
           passing the transaction data and a substitute test value to a payment application of the electronic device; 
           replacing an automatically-generated value with the substitute test value; 
           generating, via the payment application, a cryptogram corresponding to the transaction data and the substitute test value; 
           transmitting the cryptogram for submission to a payment network; and    
           receiving, at the remote-control server, a transaction response corresponding to the test run.
Under Step 1 of the Section 101 analysis, the claims 1 and 12-20 are directed to a process category, which is a statutory category of invention. 
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of testing financial transactions (a certain method of organizing human activity such as commercial or legal interactions, e.g. sales activities and behaviors) but for the recitation of additional claim elements. That is, other than reciting “computer-implemented”, “remote-control server”, “mobile application”, “electronic device” and “payment application” nothing in the claim element precludes the step from practically being organized by human activity.  For example, but for the “via a remote-control server” language, “accessing, via a remote-control server, transaction data corresponding to a test run” encompasses a person manually obtain transaction data from another person.  Similarly, but for the “payment application” language, “generating, via the payment application, a cryptogram corresponding to the transaction data and the substitute test value” encompasses a person manually write down a cryptogram corresponding to the transaction data and the substitute test value. 
         A similar analysis can be applied to dependent claims 12, 18, and 20, which further recite the abstract idea of generating test protocols, receiving test 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) of the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, “computer-implemented”, “remote-control server”, “mobile application”, “electronic device” and “payment application”.
           A similar analysis can be applied to dependent claim 19, which include additional claim element “machine learning algorithm” that generally linking the use of the judicial exception to a particular technological environment or field of use of machine learning and/or artificial intelligence.
           Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.
 Dependent claims 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more for the reasoning given above.
Therefore, claims 1 and 12-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), and further in view of Kumar et al. (US 20170011394).
Regarding claim 1, Cohen teaches 
          accessing, via a remote-control server, transaction data corresponding to a test run (By disclosing, a monitoring module of a computer system that collects data of test runs (See at least Col 164 lines 58-65 and Fig. 1 of Cohen )) (Note: the computer system in the prior art can be the remote-control server of the claimed invention); and
         receiving, at the remote-control server, a transaction response corresponding to the test run (By disclosing, “monitoring of a user may involve 
         Cohen does not disclose:
         transmitting, via the remote-control server, the transaction data; 
         receiving the transaction data at a mobile application API of an electronic device; 
          passing the transaction data and a substitute test value to a payment application of the electronic device; 
          replacing an automatically-generated value with the substitute test value; 
          generating, via the payment application, a cryptogram corresponding to the transaction data and the substitute test value; 
          transmitting the cryptogram for submission to a payment network; and
          However, Park teaches:
          transmitting, via the remote-control server, the transaction data (By disclosing, payment information may be transferred to an electronic device via a payment server (See at least paragraph [0374]-[0375] and Fig. 31 of Park)) (Note: the payment server 2910 of the prior art can be the “remote-control server” of the claimed invention.) ; 
           receiving the transaction data at a mobile application API of an electronic device (By disclosing, “the payment server 3170 may transfer the payment information to the electronic device 3110”; and “the electronic device 3110 may show the payment information, using the payment application included in the electronic device 3110” See at least paragraph [0375]-[0376] of Park); 
          passing the transaction data to a payment application of the electronic device (By disclosing, a payment relay module 1841 in an electronic device may send or receive a message with the payment module 1821 of the electronic device; the payment module may be an application (See at least paragraph [0217], [0257], [0279] and Fig. 18 of Park)) (Note: the payment module 1821 of the prior art can be the “payment application” of the claimed invention); 
          generating, via the payment application, a cryptogram corresponding to the transaction data (By disclosing, “the payment module 1821 may generate a token cryptogram” (See at least paragraph [0286] of Park)); 
           transmitting the cryptogram for submission to a payment network (By disclosing, the electronic device may transfer the cryptogram to a payment network (See at least paragraph [0360]-[0362] and Fig. 31 of Park)); and 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen to include techniques of transmitting, receiving, and passing the transaction data; generating and transmitting a cryptogram; and receiving a response as disclosed by Park. Doing so would results in an improved invention because this would 
          And Kumar teaches:
          passing a substitute test value to an application of the electronic device (By disclosing, “the payment processor, or another such remote entity, may transmit an ephemeral key to the mobile device”; and “In response to receiving a second ephemeral key 735 from the payment processor…” (See at least paragraph [0020] and [0051] of Kumar))(Note: the “second ephemeral key 735” in the Kumar prior art can be the “substitute test value”); 
          replacing an automatically-generated value with the substitute test value (By disclosing, the second ephemeral key 735 replaces a first ephemeral key 705; and “the mobile payment information may be encrypted or cryptographically signed with the ephemeral key” which infers that the ephemeral keys are automatically-generated digital keys (See at least paragraph [0050]-[0051], [0020] and Fig. 7 of Kumar)); and
          generating a cryptogram corresponding to the transaction data and the substitute test value (By disclosing, “The mobile device may generate a cryptogram based on a dynamic key and transaction data of a mobile payment to request authentication of the mobile payment”; and “the first dynamic key 740 of a second series of dynamic keys may then be generated based on the second 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of passing only the transaction data to a mobile device and generating a cryptogram based on the transaction data to include techniques of passing a substitute test value to an application of the electronic device; replacing an automatically-generated value with the substitute test value; and generating a cryptogram corresponding to the transaction data and the substitute test value as disclosed by Kumar. Doing so would results in an improved invention because this would allow a payment processor to test whether a transaction is authenticate based on the substitute test value sent from the payment processor, thus improving the security of the transaction.
Regarding claim 12, Cohen also discloses: 
          generating, via the remote-control server, a test protocol, wherein the test run is generated from the test protocol (By disclosing, a computer system that generates test scenario templates used in test runs (See at least Abstract and Col 2, lines 22-30, of Cohen)) (Note: the test scenario templates of the prior art can be the test protocol of the claimed invention).  

Regarding claim 13, Cohen also discloses: 
the test protocol is generated at least in part through selection of at least one defined data element (By disclosing, a processor in the computer system can receive certain description data; “the certain description 191a of the certain organization comprises usage data associated with the certain organization, and the processor 192 is further configured to utilize the usage data to…” which infers that the usage data is selected to utilize; and the usage data is utilized in generating a customized test scenario template (See at least Col 46 line19-Col 48 line 21 of Cohen))(Note: the usage data in the prior art can be the “defined data element” of the claimed invention).

Regarding claim 14, Cohen also discloses: 
          the at least one defined data element is automatically selected by the remote-control server (See at least Col 46 line19-Col 48 line 21 of Cohen).

Regarding claim 16, Cohen also discloses: 
          the test protocol is generated at least in part through selection of at least one independently varying data element (By disclosing, a customized test scenario template is generated by at least selecting a “value”; values in a test run can be varied on a case by case basis (See at least Col 8 lines 22-41, Col 19 line 52-Col 20 line 10, and Fig. 5 of Cohen)) (Note: the “value” of the prior art can be the “independently varying data element of the claimed invention).

Regarding claim 17, Cohen also discloses: 
         the test protocol is generated in part through selection of at least one independently varying data element (By disclosing, a customized test scenario template is generated by at least selecting a “value”; values in a test run can be varied on a case by case basis (See at least Col 8 lines 22-41, Col 19 line 52-Col 20 line 10, and Fig. 5 of Cohen)) (Note: the “value” of the prior art can be the “independently varying data element of the claimed invention).  

Regarding claim 18, Cohen also discloses: 
          receiving additional test results for a plurality of additional test runs generated according to the test protocol (By disclosing, runs of test scenarios according to a test template can be received (See at least Col 18 line 42- Col 20 line 34, Fig. 1, and Fig. 5 of Cohen)), and
           automatically analyzing the test results and the additional test results to identify correlations with the independently varying data element (By disclosing, the runs of test scenarios are received and analyzed by “testing whether the value appears in at least a first predetermined number of the runs in the certain cluster and whether the value appears in runs in the certain cluster that are associated with at least a second predetermined number of different organizations” (See at least Col 18 line 42- Col 20 line 34, and Fig. 5 of Cohen) .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), further in view of Kumar et al. (US 20170011394), and Roberts et al. (US 20110244799).
Regarding claim 15, Cohen does not disclose, but Roberts, however, discloses:
            the at least one defined data element specifies a torn transaction timing (By disclosing, While other mechanisms are typically implemented to avoid or reduce the likelihood of a torn transaction occurring, there is still often a window of time in which a torn transaction can result” (See at least paragraph [0046] of Roberts)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen in to include a torn transaction timing as disclosed by Roberts in the defined data element.  Doing so would results in an improved invention because this would allow the possible time of recovering from a torn transaction being considered in a test run, thus improving the reliability of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9934134), in view of Park (US 20160253651), further in view of Kumar et al. (US 20170011394), and Biswas et al. (US 20190095320).
Regarding claim 19, Cohen does not disclose, but Biswas, however, discloses:
           the automated analysis is conducted via a machine learning algorithm (By disclosing, “[t]he learning system 178 can apply various machine learning algorithms to data collected by the security monitoring and control system 102” (See at least paragraph [0083] of Biswas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Cohen in to include a machine learning algorithm in analysis as disclosed by Biswas.  Doing so would results in an improved invention because this would allow the machine learning system generates models and/or capture patterns to be used in determining user activities, thus improving the functionality of the claimed invention.

Regarding claim 20, Cohen also discloses: 
         automatically generating a new test protocol based at least in part on the automated analysis (By disclosing, “a run of a test scenario may include data obtained from monitoring that underwent processing, summarization and/or analysis”; and “manipulating a test scenario template by the template manipulator 395 involves generating a new test scenario template based on the test scenario template” (See at least Col 8 lines 6-21, and Col 98 line 66-Col 99 line 7 of Cohen)).
Response to Arguments
 Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
•         Applicant firstly argues that:

Applicant's invention departs from conventional methods of conducting mobile device transactions, in furtherance of improved testing for bugs, errors and the like. Rather than being directed to an "abstract idea," Applicant's invention instead involves a specific and unconventional method for processing test electronic transactions that would be unavailable under conventional methods, and is therefore patent eligible under Alice step one.

          The Examiner, respectfully disagrees. The Examiner notes that Step One of the 2019 Revised Patent Subject Matter Eligibility Guidance is to determine whether the claims taken as a whole that fall within a statutory category.  The examiner has stated in the previous office action that the claims are directed to a process category thus is eligible under Step One. 
•         Applicant also argues that the claim as amended recites a "specific improvement to the way computers operate" in processing financial transactions, thus is patent eligible under Step 2A Prong 2. 

The Examiner, respectfully disagrees. The Examiner notes that:
the claim itself does not reflect the improvement;
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire 
the functions recited in the claim such as “accessing…”, “transmitting…”, “receiving…”, “passing…”, “replacing…”, “generating…”, “transmitting…”, and “receiving…” can be performed manually without any additional elements; and
even if the functions recited in the claim such as “accessing…”, “transmitting…”, “receiving…”, “passing…”, “replacing…”, “generating…”, “transmitting…”, and “receiving…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or 
•         Applicant further argues that:

Applicant's invention departs from conventional methods of conducting mobile or other electronic device transactions. Rather than being directed to an "abstract idea," Applicant's invention instead involves a specific and unconventional process for processing test electronic transactions that would be unavailable under conventional methods, and is therefore patent eligible under step 2B.

          The Examiner, respectfully disagrees. The Examiner is not relying on the “well-understood, routine or conventional” rationale in the non-final rejection.  Therefore, the Berkheimer Memo has no applicability here.
                                                                                                                                                                                  
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685